Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of the
30th day of June, 2015 by and between UNITED COMMUNITY BANKS, INC., a Georgia
corporation (the “Borrower”), and SYNOVUS BANK, as Lender (the “Lender”).

 

WHEREAS, the Borrower and the Lender entered into that certain Credit Agreement
dated as of January 7, 2014 (as in effect prior to the date hereof, the “Credit
Agreement”);

 

WHEREAS, the Borrower has requested that the Lender amend the Credit Agreement
to, among other things, extend the maturity date of the Credit Agreement to June
30, 2018; and

 

WHEREAS, the Lender is willing to amend the Credit Agreement to, among other
things, extend the maturity date to June 30, 2018 on the terms and conditions
contained in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1.     Definitions.  Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given such terms in
the Credit Agreement.

 

Section 2.    Specific Amendments.  At the request of the Borrower, but subject
to the satisfaction of the conditions precedent set forth in Section 4 below,
the Credit Agreement is hereby amended as follows:

 

(a)          By replacing the definition of “Maturity Date” set forth in Section
1.1 of the Credit Agreement in its entirety and substituting in lieu thereof the
following:

 

“‘Maturity Date’ shall mean June 30, 2018, or such earlier date as the Revolving
Commitments are terminated pursuant to Section 2.5(b) or Section 8.1.”

 

(b)          By replacing clause (c) of the definition of “Permitted
Acquisition” set forth in Section 1.1 of the Credit Agreement in its entirety
and substituting in lieu thereof the following:

  

“(c) the Lender shall receive written notice at least three (3) Business Days
prior to the earlier of: (i) Borrower issuing a news release announcing such
proposed Acquisition, (ii) Borrower filing a Form 8K with SEC announcing such
proposed Acquisition and (iii) the closing of such proposed Acquisition, which
notice shall include a reasonably detailed description of such proposed
Acquisition.”

 

 

 

 

Section 3.    Other Documents. All other Loan Documents executed and delivered
in connection with the Credit Agreement are hereby amended solely to the extent
necessary to conform to this Amendment.

 

Section 4.     Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

 

(a)          The Lender shall have received a counterpart of this Amendment duly
executed by the Borrower and the Lender;

 

(b)          The Lender shall have received an executed copy of that certain
letter agreement dated as of the date hereof by and between the Borrower and the
Lender (the “Fee Letter”);

 

(c)          The Lender shall have received: (i) certificates of good standing
or existence, as may be available from the Secretary of State of the
jurisdiction of incorporation of the Borrower and each other jurisdiction where
the Borrower is required to be qualified to do business as a foreign
corporation, and (ii) certificates of good standing or existence with respect to
each material Subsidiary of the Borrower (which shall include, in any event,
each Financial Institution Subsidiary), as may be available from the Secretary
of State of the jurisdiction of incorporation of each such Subsidiary and each
other jurisdiction where such Subsidiary is required to be qualified to do
business as a foreign corporation (except, solely with respect to United
Community Bank, in the State of Tennessee);

  

(d)          The Lender shall have received a certificate of the Secretary or
Assistant Secretary of the Borrower attaching and certifying copies of its
bylaws and of the resolutions of its board of directors, authorizing the
execution, delivery and performance of this Agreement;

 

(e)          The Borrower shall have paid all fees and expenses contemplated by:
(i) Section 7 hereof and (ii) the Fee Letter; and

 

(f)          The Lender shall have received such other documents, instruments
and agreements as the Lender may reasonably request relating to the transactions
contemplated herein.

 

Section 5.     Representations and Warranties. To induce the Lender to enter
into this Amendment, the Borrower hereby represents and warrants to the Lender
that:

 

(a)          Authorization. The Borrower has the right and corporate power, and
has taken all necessary action to authorize it, to execute and deliver this
Amendment and the Fee Letter and to perform its obligations hereunder and under
the Credit Agreement, as amended by this Amendment, the Fee Letter and the other
Loan Documents to which it is a party in accordance with their respective terms.
This Amendment has been duly executed and delivered by a duly authorized officer
of the Borrower and each of this Amendment, the Credit Agreement, as amended by
this Amendment, and the Fee Letter is a legal, valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with its respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 

2

 

 

(b)          Compliance with Laws. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment, the Credit
Agreement, as amended by this Amendment, and the Fee Letter in accordance with
their respective terms, do not and will not, by the passage of time, the giving
of notice or otherwise: (i) require any consent or approval of, registration or
filing with, or any action by, any Governmental Authority (except those as have
been obtained or made and are in full force and effect); (ii) violate any
applicable law or regulation or the articles of incorporation or bylaws of the
Borrower or any order of any Governmental Authority binding upon the Borrower;
(iii) violate or result in a default under any indenture, material agreement or
other material instrument binding on the Borrower or any of its Subsidiaries or
any of their respective assets or give rise to a right thereunder to require any
payment to be made by the Borrower or any such Subsidiary; or (iv) result in the
creation or imposition of any Lien on any asset of the Borrower or any
Subsidiary.

 

(c)          No Default. As of the date hereof, no Default or Event of Default
shall exist.

 

Section 6.    Reaffirmation of Representations.  The Borrower hereby represents,
repeats and reaffirms all representations and warranties made by the Borrower in
the Credit Agreement and the other Loan Documents on and as of the date hereof
with the same force and effect as if such representations and warranties were
set forth in this Amendment in full (except to the extent that any such
representation or warranty expressly relates to an earlier date, in which case,
the Borrower hereby represents, repeats and reaffirms such representation and
warranty as of such date).

  

Section 7.    Payment of Expenses.  The Borrower agrees to pay or reimburse the
Lender, upon demand, for its reasonable out-of-pocket fees, costs and expenses
(including attorneys’ fees) incurred in connection with the preparation,
negotiation, execution and delivery of this Amendment and the other documents
and agreements executed and delivered in connection herewith.

 

Section 8.     Effect; Ratification.

 

(a)  Except as expressly herein amended, the terms and conditions of the Credit
Agreement and the other Loan Documents remain unchanged and continue to be in
full force and effect. The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein. The
Credit Agreement is hereby ratified and confirmed in all respects. Each
reference to the Credit Agreement in any of the Loan Documents shall be deemed
to be a reference to the Credit Agreement, as amended by this Amendment.

 

3

 

 

(b)  Nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
of the other Loan Documents, or constitute a course of conduct or dealing among
the parties. The Lender reserves all rights, privileges and remedies under the
Loan Documents.

 

(c)  This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof. This Amendment shall for all purposes be deemed to be a
“Loan Document” under the Credit Agreement and entitled to the benefits thereof.

 

Section 9.     Further Assurances.  The Borrower agrees to take all further
actions and execute such other documents and instruments as the Lender may from
time to time reasonably request to carry out the transactions contemplated by
this Amendment, the Loan Documents and all other agreements executed and
delivered in connection herewith.

 

Section 10.   Binding Effect. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

 

Section 11. RELEASE. IN CONSIDERATION OF THE AMENDMENTS CONTAINED HEREIN, THE
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, THE BORROWER HEREBY IRREVOCABLY
RELEASES AND FOREVER DISCHARGES THE LENDER AND EACH OF ITS RESPECTIVE
AFFILIATES, SUBSIDIARIES, SUCCESSORS, ASSIGNS, DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, REPRESENTATIVES AND ATTORNEYS (EACH, A “RELEASED PERSON”) OF AND FROM
ALL DAMAGES, LOSSES, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, ACTIONS AND
CAUSES OF ACTION WHATSOEVER WHICH THE BORROWER MAY NOW HAVE OR CLAIM TO HAVE ON
AND AS OF THE DATE HEREOF AGAINST ANY RELEASED PERSON, WHETHER PRESENTLY KNOWN
OR UNKNOWN, LIQUIDATED OR UNLIQUIDATED, SUSPECTED OR UNSUSPECTED, CONTINGENT OR
NON-CONTINGENT, AND OF EVERY NATURE AND EXTENT WHATSOEVER (COLLECTIVELY,
“CLAIMS”) OTHER THAN ANY CLAIM ARISING SOLELY OUT OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH RELEASED PERSON. THE BORROWER REPRESENTS AND WARRANTS
TO THE LENDER THAT IT HAS NOT GRANTED OR PURPORTED TO GRANT TO ANY OTHER PERSON
ANY INTEREST WHATSOEVER IN ANY CLAIM, AS SECURITY OR OTHERWISE. THE BORROWER
SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS EACH RELEASED PERSON FROM AND AGAINST
ANY AND ALL CLAIMS AND ANY LOSS, COST, LIABILITY, DAMAGE OR EXPENSE (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES) INCURRED BY ANY RELEASED PERSON IN
INVESTIGATING, PREPARING FOR, DEFENDING AGAINST, PROVIDING EVIDENCE OR PRODUCING
DOCUMENTS IN CONNECTION WITH OR TAKING OTHER ACTION IN RESPECT OF ANY COMMENCED
OR THREATENED CLAIM.

 

4

 

 

Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. The exchange of copies
of this Amendment and of signature pages by facsimile or .pdf via email
transmission shall constitute effective execution and delivery of this Agreement
as to the parties.

 

Section 13. Severability; Headings. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability, without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The section and
subsection headings used in this Amendment are for convenience of reference only
and are not to affect the construction hereof or to be taken into consideration
in the interpretation hereof.

 

Section 14. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF) OF THE STATE OF GEORGIA.

 

Section 15. Delivery of Tennessee Good Standing Certificate. Within thirty (30)
days of the date hereof, the Borrower shall deliver a certificate of good
standing or existence from the State of Tennessee for United Community Bank. The
failure to deliver such certificate within thirty (30) days after the date
hereof shall result in an immediate Event of Default under the Credit Agreement.

 

[Signature Page Follows]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be duly executed by their respective authorized officers as
of the day and year first above written.



          UNITED COMMUNITY BANKS, INC.             By: /s/ Rex S. Schuette    
Name: Rex S. Schuette     Title: Executive Vice President & Chief Financial
Officer  

          SYNOVUS BANK,
as Lender             By: /s/ Michael Sawicki     Name: Michael Sawicki    
Title: SVP & Director LCBG East  



 

